UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-7006



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


VIRGIL W. WOMACK,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-00-27; CA-00-236)


Submitted:   August 13, 2004                 Decided:   August 23, 2004


Before WIDENER, WILKINSON, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Virgil W. Womack, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, David
Calhoun Stephens, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Virgil W. Womack appeals the district court’s rulings

relative to an evidentiary hearing held on June 11, 2003.                      Only

Womack’s challenges to the district court’s rulings on his motions

for return of property, for a government accounting, and for

appointment     of     counsel   are   properly     before    this   court     for

consideration.       See Local Rule 34(b).       We have reviewed the record

and the district court’s order reflecting its rulings relative to

the motions at issue.         We dismiss as moot Womack’s appeal of the

district court’s ruling on his motion for return of property

because the district court granted the motion.                    We affirm the

district court’s denials of Womack’s motions for a government

accounting and for appointment of counsel on the reasoning of the

district court.        United States v. Womack, No. CR-00-27; CA-00-236

(D.S.C. Feb. 11, 2004). We dispense with oral argument because the

facts   and    legal    contentions    are     adequately    presented    in    the

materials     before    the   court    and     argument   would   not    aid   the

decisional process.



                                       AFFIRMED IN PART; DISMISSED IN PART




                                       - 2 -